DETAILED ACTION
The Amendment filed 7/20/21 has been entered. Claims 1-2, 5, 8-9, 12, 15-17 and 19 have been amended and no claims have been canceled.
The Amendment to the Specification filed 7/20/21 has been entered.
Applicant’s amendments/arguments have overcome the previously presented Objections to the Specification and some of the previously presented Claim Objections.
Claims 1-20 are pending.
Note: Based on the description in the Specification (Page 15, [0053]), the “computer readable storage medium/media” recited in claims 8-20 is interpreted as a medium limited to “non-transitory” subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
First, Applicant argues that Chow does not teach “counting, by one or more computer processors, a number of keywords in a message under construction that are not in a keyword database for each addressee of one or more addressees in the message under construction” as recited in the amended claim 1 and the similar limitations recited in the amended claims 8 and 15. Specifically, Applicant argues that because Chow does not use a keyword database but 
Second, Applicant argues that Chow does not teach “responsive to the number of keywords in the message under construction that are not in the keyword database for the each addressee of the one or more addressees in the message under construction being above a first threshold, notifying, by the one or more computer processors, a user of a possible incorrect addressee” as recited in the amended claim 1 and the similar limitations recited in the amended claims 8 and 15. Specifically, Applicant provides an example to describe the alleged differences between Chow and the claimed invention. In applicant’s example, both Chow and the claimed invention set a threshold of 5 keywords and 15 keywords are identified in a message to be sent to a single recipient. In applicant’s example, since the number of keywords found in the keyword 
Finally, Applicant argues that Chow does not teach “adding, by the one or more computer processors, the one or more keywords in the message under construction to the keyword database 
Therefore, the applicant’s arguments are not persuasive.

Claim Objections
Claims 9-12 are objected to because of the following informalities:
The limitation “…one or more of the following program instructions…” in claim 9, lines 1-2, should be “…one or more  program instructions…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 10, lines 1-2 and claim 12, lines 1-2.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chow et al.” (US PGPUB 2009/0157650) (Hereinafter Chow).
With respect to claim 1, Chow teaches a computer-implemented method for validating proposed recipients based on message contents (Abstract), the computer-implemented method comprising:
counting, by one or more computer processors (processor 504; Fig. 5, [0059]), a number of keywords in a message under construction that are not in a keyword database for each addressee of one or more addressees in the message under construction (determining whether an outbound email (message under construction) with the same recipient address (addressee) has sufficient number of expected-content keyword matches and/or determining or whether an outbound email with a different recipient address has too many expected-content keyword matches; Fig. 3, [0038], [0045]. Checking an outbound email 120 against expected-content keywords 116 (keyword database); Fig. 1, [0029]-[0030], [0033]); and 


With respect to claim 5, Chow teaches the computer-implemented method of claim 1, further comprising: responsive to the number of keywords that are not in the keyword database for the each addressee of the one or more addressees in the message under construction being above the first threshold, selecting, by the one or more computer processors, the one or more keywords in the message under construction for the each addressee of the one or more addressees of the message under construction; and adding, by the one or more computer processors, the one or more keywords in the message under construction to the keyword database for the each addressee of the one or more addressees of the message under construction (extracting a set of topic keywords, issuing an alert message indicating topic keywords and outbound email's recipient address and allowing a user to confirm that outbound email has the correct content. Using a database of correctly addressed emails to generate a set of knowledge of expected-content keywords for emails with the same recipient address; [0031]-[0033], [0045]-[0046], [0049]-[0054]. The database of correctly addressed emails used to generate the set of 

With respect to claim 6, Chow teaches the computer-implemented method of claim 1, further comprising creating, by the one or more computer processors, a keyword database for the user, wherein the keyword database for the user stores one or more prior keywords for each addressee to whom the user has addressed a prior message (identifying previously sent emails with a common recipient address, performs natural language processing (NLP) analysis to emails to obtain a set of keywords from emails; [0028], [0033], [0043]).

The limitations of claims 8 and 12-13 are rejected in the analysis of claims 1 and 5-6 respectively and these claims are rejected on that basis. Furthermore, Chow discloses one or more computer readable storage media (memory 506; Fig. 5, [0059]) as recited in claim 8.

The limitations of claims 15 and 19-20 are rejected in the analysis of claims 1 and 5-6 respectively and these claims are rejected on that basis. Furthermore, Chow discloses one or more computer processors (processor 504; Fig. 5, [0059]) and one or more computer readable storage media (memory 506; Fig. 5, [0059]) as recited in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of “Rankin” (US PGPUB 2018/0026930), and further in view of “Saito et al.” (US PGPUB 2018/0075414) (Hereinafter Saito).
With respect to claim 2, Chow teaches the computer-implemented method of claim 1. Chow does not teach further comprising: responsive to finding one or more potential replacement addressees, counting, by the one or more computer processors, the number of keywords in the message under construction that are in the keyword database for each potential replacement addressee of the one or more potential replacement addressees; and notifying, by the one or more computer processors, the user of the each potential replacement addressee of the one or more potential replacement addressees for which the number of keywords in the message under construction that are in the keyword database is above a second threshold.
However, Rankin teaches further comprising: responsive to finding one or more potential replacement addressees, counting, by the one or more computer processors, the number of keywords in the message under construction that are in the keyword database for each potential replacement addressee of the one or more potential replacement addressees; and notifying, by the one or more computer processors, the user of the each potential replacement addressee of the one or more potential replacement addressees for which the number of keywords in the message under construction that are in the keyword database is above a second threshold (comparing content of an e-mail being written by a user with keywords listed in as entries in a database, wherein the keywords are correlated with at least one e-mail address. If at least part of the content of the e-mail matches keywords in the database, the e-mail address (potential replacement addressees) associated with the keywords for selection as e-mail recipient is 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate finding and notifying potential replacement addressees to Chow because Chow discloses alerting a user about a potential incorrect addressee ([0046]) and Rankin suggests finding and notifying potential replacement addressees ([0032]).
One of ordinary skill in the art would be motivated to utilize the teachings of Rankin in the Chow system in order to enhance and expedite the process of addressing the correct recipients.
Furthermore, Chow does not teach finding one or more potential replacement addressees for the possible incorrect addressee in an address book of the user.
However, Saito teaches finding one or more potential replacement addressees for the possible incorrect addressee in an address book of the user (selecting one or more destination address candidates (potential replacement addressees) to replace the destination address (possible incorrect addressee) from all addresses registered in an address book. Prompting the user to select the destination address or a destination address candidate; Figs. 9 and 17, [0057], [0064]-[0067], [0084], [0089], [0094], [0096], [0102], [0150], [0154]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate finding and notifying potential replacement addressees for a possible incorrect addressee to Chow because Chow discloses alerting a user about a potential incorrect addressee ([0046]) and Saito suggests finding and notifying potential replacement addressees for a possible incorrect addressee ([0150]).


With respect to claim 3, Chow as modified teaches the computer-implemented method of claim 2. Chow further teaches further comprising: responsive to the user accepting the possible incorrect addressee in the message under construction, selecting, by the one or more computer processors, the one or more keywords in the message under construction for the possible incorrect addressee; and adding, by the one or more computer processors, the one or more keywords in the message under construction to the keyword database for the possible incorrect addressee in the message under construction (displaying topic keywords and recipient address of an email to a user and allowing the user to confirm the content before sending the email. Using a database of correctly addressed emails to generate a set of knowledge of expected-content keywords for emails with the same recipient address; [0031]-[0033], [0045]-[0046], [0049]-[0054]).

With respect to claim 4, Chow as modified teaches the computer-implemented method of claim 2. Saito further teaches wherein notifying, by the one or more computer processors, the user of the one or more potential replacement addressees further comprises creating, by the one or more computer processors, a first pop-up window on a computer display of the user to display a list of the one or more potential replacement addressees (selecting one or more destination address candidates (potential replacement addressees) to replace the destination address from all 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate finding and notifying potential replacement addressees for a possible incorrect addressee to Chow because Chow discloses alerting a user about a potential incorrect addressee ([0046]) and Saito suggests finding and notifying potential replacement addressees for a possible incorrect addressee ([0150]).
One of ordinary skill in the art would be motivated to utilize the teachings of Saito in the Chow system in order to allow senders to double check the content and recipient(s) of a message before transmission.

The limitations of claims 9-11 are rejected in the analysis of claims 2-4 respectively and these claims are rejected on that basis.
The limitations of claims 16-18 are rejected in the analysis of claims 2-4 respectively and these claims are rejected on that basis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of “Meister et al.” (US PGPUB 2016/0308814) (Hereinafter Meister).
With respect to claim 7, Chow teaches the computer-implemented method of claim 1. Chow does not teach wherein notifying the user of a possible incorrect addressee further comprises creating, by the one or more computer processors, a second pop-up window on a computer display of the user to inform the user of the possible incorrect addressee.

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate using a pop-up window to notify a sender of a possible incorrect addressee to Chow because Chow discloses alerting a user about a potential incorrect addressee ([0046]) and Meister suggests using a pop-up window to notify a sender of a possible incorrect addressee ([0019).
One of ordinary skill in the art would be motivated to utilize the teachings of Meister in the Chow system in order to allow senders to double check the content and recipient(s) of a message before transmission.

The limitations of claim 14 are rejected in the analysis of claim 7 above and this claim is rejected on that basis.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sano. US 2008/0114846. Discloses determination of a right/wrong destination address by analyzing previous keyword information of a sender and recipients.
Tivyan. US 2011/0055334. Discloses evaluating outbound messages by applying rules to message field elements including message addressee and content before the message is transmitted.
Abou Mahmoud. US 2016/0366088. Discloses ensuring that a composed message is being sent to the appropriate recipient by generating a score based on message characteristics.
Byrne. US 2018/0131805. Discloses preventing unintentional communication of a message by evaluating the context of the message.
Dong et al. US 2015/0312197. Discloses preventing sending messages to an unintended recipient by predicting a risk that the target user is not a desired recipient of the message.
Shuster. US 2017/0142059. Discloses preventing addressing errors in electronic messaging by determining a level of risk for each addressee identified prior to transmission of an electronic message.
Dubovsky. US 2008/0250114. Discloses mitigating sending of e-mail to wrong addresses by analyzing history information of a sender and recipients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
July 22, 2021